Exhibit 10.43

THE GOLDMAN SACHS GROUP, INC.

                     ONE-TIME RSU AWARD

This Award Agreement, together with The Goldman Sachs Amended and Restated Stock
Incentive Plan (2018) (the “Plan”), governs your special                     
one-time award of RSUs (your “Award”). You should read carefully this entire
Award Agreement, which includes the Award Statement, any attached Appendix and
the signature card.

ACCEPTANCE

1.    You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified (a) open and activate an
Account and (b) agree to all the terms of your Award by executing the related
signature card in accordance with its instructions. By executing the signature
card, you confirm your agreement to all of the terms of this Award Agreement,
including the arbitration and choice of forum provisions in Paragraph [15][16].

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2.    The Plan. Your Award is granted under the Plan, and the Plan’s terms apply
to, and are a part of, this Award Agreement.

3.    Your Award Statement. The Award Statement delivered to you contains some
of your Award’s specific terms. For example, it contains the number of RSUs
awarded to you and any applicable Vesting Dates[,] [and] Delivery Dates [and
Transferability Dates].

4.    Definitions. Unless otherwise defined herein, including in the Definitions
Appendix or any other Appendix, capitalized terms have the meanings provided in
the Plan.

VESTING OF YOUR RSUs

5.    Vesting. On each Vesting Date listed on your Award Statement, you will
become Vested in the amount of Outstanding RSUs listed next to that date. When
an RSU becomes Vested, it means only that your continued active Employment is
not required for delivery of that portion of RSU Shares. Vesting does not mean
you have a non-forfeitable right to the Vested portion of your Award. The terms
of this Award Agreement (including conditions to delivery [and any applicable
Transfer Restrictions]) continue to apply to Vested RSUs, and you can still
forfeit Vested RSUs and any RSU Shares.

DELIVERY OF YOUR RSU SHARES

6.    Delivery. Reasonably promptly (but no more than 30 Business Days) after
each Delivery Date listed on your Award Statement, RSU Shares (less applicable
withholding as described in Paragraph [12][13](a)) will be delivered (by book
entry credit to your Account) in respect of the amount of Outstanding RSUs
listed next to that date. The Committee or the SIP Committee may select multiple
dates within the 30-Business-Day period following the Delivery Date to deliver
RSU Shares in respect of all or a portion of the RSUs with the same Delivery
Date listed on the Award Statement, and all such dates will be treated as a
single Delivery Date for purposes of this Award. Until such delivery, you have
only the rights of a general unsecured creditor, and no rights as a shareholder
of GS Inc. Without limiting the Committee’s authority under Section 1.3.2(h) of
the Plan, the Firm may accelerate any Delivery Date by up to 30 days.



--------------------------------------------------------------------------------

[TRANSFER RESTRICTIONS FOLLOWING DELIVERY

7.    Transfer Restrictions and Shares at Risk. All RSU Shares that are
delivered on any date in respect of RSUs after tax withholding will be Shares at
Risk subject to Transfer Restrictions until the applicable Transferability Date
listed on your Award Statement. Any purported sale, exchange, transfer,
assignment, pledge, hypothecation, fractionalization, hedge or other disposition
in violation of the Transfer Restrictions on Shares at Risk will be void. Within
30 Business Days after the applicable Transferability Date listed on your Award
Statement (or any other date on which the Transfer Restrictions are to be
removed), GS Inc. will remove the Transfer Restrictions. The Committee or the
SIP Committee may select multiple dates within such 30-Business-Day period on
which to remove Transfer Restrictions for all or a portion of the Shares at Risk
with the same Transferability Date listed on the Award Statement, and all such
dates will be treated as a single Transferability Date for purposes of this
Award.]

DIVIDENDS

8.    [Dividend Equivalent Rights and] Dividends. [Each RSU includes a Dividend
Equivalent Right, which entitles you to receive an amount (less applicable
withholding), at or after the time of distribution of any regular cash dividend
paid by GS Inc. in respect of a share of Common Stock, equal to any regular cash
dividend payment that would have been made in respect of an RSU Share underlying
your Outstanding RSUs for any record date that occurs on or after the Date of
Grant.] [You will be entitled to receive on a current basis any regular cash
dividend paid in respect of your Shares at Risk. The RSUs do not include
Dividend Equivalent Rights.]

FORFEITURE OF YOUR AWARD

9.    How You May Forfeit Your Award. This Paragraph [8][9] sets forth the
events that result in forfeiture of up to all of your RSUs and [Shares at Risk
and] may require repayment to the Firm of up to all other amounts previously
delivered or paid to you under your Award in accordance with Paragraph [9][10].
More than one event may apply, and in no case will the occurrence of one event
limit the forfeiture and repayment obligations as a result of the occurrence of
any other event. In addition, the Firm reserves the right to (a) suspend vesting
of Outstanding RSUs, [payments under Dividend Equivalent Rights or] delivery of
RSU Shares [or release of Transfer Restrictions], (b) deliver any RSU Shares[,]
[or] dividends [or payments under Dividend Equivalent Rights] into an escrow
account in accordance with Paragraph [12][13](f)(v) or (c) apply Transfer
Restrictions to any RSU Shares in connection with any investigation of whether
any of the events that result in forfeiture under the Plan or this Paragraph
[8][9] have occurred. Paragraph [10][11] (relating to certain circumstances
under which you will not forfeit your unvested RSUs upon Employment termination)
and Paragraph [11][12] (relating to certain circumstances under which vesting[,
delivery] and/or [delivery] [release of Transfer Restrictions] may be
accelerated) provide for exceptions to one or more provisions of this Paragraph
[8][9]. [The Material Risk Taker Appendix supplements this Paragraph 9 and sets
forth additional events that result in forfeiture of up to all of your RSUs and
Shares at Risk and may require repayment to the Firm as described in Paragraph
10 and the Appendix.]

(a)    Unvested RSUs Forfeited if Your Employment Terminates. If your Employment
terminates for any reason or you are otherwise no longer actively Employed with
the Firm (which includes off-premises notice periods, “garden leaves,” pay in
lieu of notice or any other similar status), your rights to your Outstanding
RSUs that are not Vested will terminate, and no RSU Shares will be delivered in
respect of such RSUs.

 

- 2 -



--------------------------------------------------------------------------------

(b)    Vested and Unvested RSUs Forfeited [if You Solicit Clients or Employees,
Interfere with Client or Employee Relationships or Participate in the Hiring of
Employees] [Upon Certain Events]. If any of the following occurs before the
applicable Delivery Date, your rights to all of your Outstanding RSUs (whether
or not Vested) will terminate, and no RSU Shares will be delivered in respect of
such RSUs:

(i)    [You Solicit Clients or Employees, Interfere with Client or Employee
Relationships or Participate in the Hiring of Employees. Either:]

[(A)] you, in any manner, directly or indirectly, [(A)][(1)] Solicit any Client
to transact business with a Covered Enterprise or to reduce or refrain from
doing any business with the Firm, [(B)][(2)] interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, [(C)][(3)] Solicit any person who is an employee of the Firm to resign
from the Firm, [(D)][(4)] Solicit any Selected Firm Personnel to apply for or
accept employment (or other association) with any person or entity other than
the Firm or [(E)][(5)] hire or participate in the hiring of any Selected Firm
Personnel by any person or entity other than the Firm (including, without
limitation, participating in the identification of individuals for potential
hire, and participating in any hiring decision), whether as an employee or
consultant or otherwise, or

(ii)    [(B)] Selected Firm Personnel are Solicited, hired or accepted into
partnership, membership or similar status by [(A)][(1)] any entity that you
form, that bears your name, or in which you possess or control greater than a de
minimis equity ownership, voting or profit participation or [(B)][(2)] any
entity where you have, or will have, direct or indirect managerial
responsibility for such Selected Firm Personnel.

(iii)    [GS Inc. Fails to Maintain the Minimum Tier 1 Capital Ratio. GS Inc.
fails to maintain the required “Minimum Tier 1 Capital Ratio” as defined under
Federal Reserve Board Regulations applicable to GS Inc. for a period of 90
consecutive business days.]

(iv)    [GS Inc. Is Determined to Be in Default. The Board of Governors of the
Federal Reserve or the Federal Deposit Insurance Corporation (the “FDIC”) makes
a written recommendation under Title II (Orderly Liquidation Authority) of the
Dodd-Frank Wall Street Reform and Consumer Protection Act for the appointment of
the FDIC as a receiver of GS Inc. based on a determination that GS Inc. is “in
default” or “in danger of default.”]

(c)    Vested and Unvested RSUs [and Shares at Risk] Forfeited upon Certain
Events. If any of the following occurs [(i)] your rights to all of your
Outstanding RSUs (whether or not Vested) will terminate, and no RSU Shares will
be delivered in respect of such RSUs [and (ii) your rights to all of your Shares
at Risk will terminate and your Shares at Risk will be cancelled, in each case],
as may be further described below:

(i)    You Failed to Consider Risk. You Failed to Consider Risk during
                            .

(ii)    Your Conduct Constitutes Cause. Any event that constitutes Cause
[(including, for the avoidance of doubt, “Serious Misconduct” as defined in the
Material Risk Taker Appendix)] has occurred before the applicable Delivery Date
[for RSUs or the applicable Transferability Date for Shares at Risk].

 

- 3 -



--------------------------------------------------------------------------------

(iii)    You Do Not Meet Your Obligations to the Firm. The Committee determines
that, before the applicable Delivery Date [for RSUs or the applicable
Transferability Date for Shares at Risk], you failed to meet, in any respect,
any obligation under any agreement with the Firm, or any agreement entered into
in connection with your Employment or this Award, including the Firm’s notice
period requirement applicable to you, any offer letter, employment agreement or
any shareholders’ agreement relating to the Firm. Your failure to pay or
reimburse the Firm, on demand, for any amount you owe to the Firm will
constitute (A) failure to meet an obligation you have under an agreement,
regardless of whether such obligation arises under a written agreement, and/or
(B) a material violation of Firm policy constituting Cause.

(iv)    You Do Not Provide Timely Certifications or Comply with Your
Certifications. You fail to certify to GS Inc. that you have complied with all
of the terms of the Plan and this Award Agreement, or the Committee determines
that you have failed to comply with a term of the Plan or this Award Agreement
to which you have certified compliance.

(v)    You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt
to have any dispute under the Plan or this Award Agreement resolved in any
manner that is not provided for by Paragraph [15][16] or Section 3.17 of the
Plan, or you attempt to arbitrate a dispute without first having exhausted your
internal administrative remedies in accordance with Paragraph
[12][13](f)([vii][viii]).

(vi)    You Bring an Action that Results in a Determination that Any Award
Agreement Term Is Invalid. As a result of any action brought by you, it is
determined that any term of this Award Agreement is invalid.

(vii)    You Receive Compensation in Respect of Your Award from Another
Employer. Your Employment terminates for any reason or you otherwise are no
longer actively Employed with the Firm and another entity grants you cash,
equity or other property (whether vested or unvested) to replace, substitute for
or otherwise in respect of any Outstanding RSUs [or Shares at Risk]; provided,
however, that your rights will only be terminated in respect of the RSUs [and
Shares at Risk] that are replaced, substituted for or otherwise considered by
such other entity in making its grant.

(viii)    [You Receive Compensation that this Award Is Intended to Replace. This
Award is intended to replace or substitute for any award or compensation forgone
with an entity to which you previously provided services, and such entity
nevertheless delivers to you such award or compensation (including any cash,
equity or other property (whether vested or unvested)), as determined by the
Firm in its sole discretion.]

REPAYMENT OF YOUR AWARD

10.    When You May Be Required to Repay Your Award. If the Committee determines
that any term of this Award was not satisfied, you will be required, immediately
upon demand therefor, to repay to the Firm the following:

(a)    Any RSU Shares [(which, for the avoidance of doubt, includes Shares at
Risk)] for which the terms (including the terms for delivery) of the related
RSUs were not satisfied, in accordance with Section 2.6.3 of the Plan.

(b)    Any [payments under Dividend Equivalent Rights] [Shares at Risk] for
which the terms [(including the terms for release of Transfer Restrictions)]
were not satisfied [(including

 

- 4 -



--------------------------------------------------------------------------------

any such payments made in respect of RSUs that are forfeited or RSU Shares that
are cancelled or required to be repaid)], in accordance with Section
[2.8.3][2.5.3] of the Plan.

(c)    Any dividends paid in respect of any RSU Shares that are cancelled or
required to be repaid.

(d)    Any amount applied to satisfy tax withholding or other obligations with
respect to any RSU, RSU Shares[,][and] dividend payments [and payments under
Dividend Equivalent Rights] that are forfeited or required to be repaid.

EXCEPTIONS TO THE VESTING[, DELIVERY] AND/OR [DELIVERY] [TRANSFERABILITY] DATES

11.    Circumstances Under Which You Will Not Forfeit Your Unvested RSUs on
Employment Termination (but the Original Delivery Date [and Transferability
Date] Continue[s] to Apply). If your Employment terminates at a time when you
meet the requirements for Extended Absence[, Retirement,] [“downsizing” or
Approved Termination,] [each] as described below, then Paragraph [8][9](a) will
not apply, and your Outstanding RSUs will be treated as described in this
Paragraph [10][11]. All other terms of this Award Agreement, including the other
forfeiture and repayment events in Paragraphs [8][9] and [9][10], continue to
apply.

(a)    [Extended Absence [or Retirement] and No Association With a Covered
Enterprise.]

(i)    Generally. If your Employment terminates by Extended Absence [or
Retirement], your Outstanding RSUs that are not Vested will become Vested.
However, your rights to any Outstanding RSU that becomes Vested by this
Paragraph [10][11](a)[(i)] will terminate and no RSU Share will be delivered in
respect of that RSU if you Associate With a Covered Enterprise on or before the
originally scheduled Vesting Date for that RSU.

(ii)    [Special Treatment for Involuntary or Mutual Agreement Termination. The
second sentence of Paragraph [10][11](a)[(i)] (relating to forfeiture if you
Associate With a Covered Enterprise) will not apply if (A) the Firm
characterizes your Employment termination as “involuntary” or by “mutual
agreement” (and, in each case, you have not engaged in conduct constituting
Cause) and (B) you execute a general waiver and release of claims and an
agreement to pay any associated tax liability, in each case, in the form the
Firm prescribes. No Employment termination that you initiate, including any
purported “constructive termination,” a “termination for good reason” or similar
concepts, can be “involuntary” or by “mutual agreement.”]

(b)    [Downsizing. If (i) the Firm terminates your Employment solely by reason
of a “downsizing” (and you have not engaged in conduct constituting Cause) and
(ii) you execute a general waiver and release of claims and an agreement to pay
any associated tax liability, in each case, in the form the Firm prescribes,
your Outstanding RSUs that are not yet Vested will become Vested. Whether or not
your Employment is terminated solely by reason of a “downsizing” will be
determined by the Firm in its sole discretion.]

(c)    [Approved Terminations of Program Analysts and Fixed-Term Employees. If
the Firm classifies you as a “program analyst” or a “fixed-term” employee and
your Employment terminates solely by reason of an Approved Termination (and you
have not engaged in conduct constituting Cause), your Outstanding RSUs that are
not yet Vested will become Vested.]

 

- 5 -



--------------------------------------------------------------------------------

12.    Accelerated Vesting[,] [and/or] Delivery [and/or Release of Transfer
Restrictions] in the Event of a Qualifying Termination After a Change in
Control[, Conflicted Employment] or Death. In the event of your Qualifying
Termination After a Change in Control[, Conflicted Employment] or death, each as
described below, then Paragraph [8][9](a) will not apply, your Outstanding RSUs
[and Shares at Risk] will be treated as described in this Paragraph [11][12],
and, except as set forth in Paragraph [11][12](a), all other terms of this Award
Agreement, including the other forfeiture and repayment events in Paragraphs
[8][9] and [9][10], continue to apply.

(a)    You Have a Qualifying Termination After a Change in Control. If your
Employment terminates when you meet the requirements of a Qualifying Termination
After a Change in Control, the RSU Shares underlying your Outstanding RSUs
(whether or not Vested) will be delivered[, and any Transfer Restrictions will
cease to apply]. In addition, the forfeiture events in Paragraph 8 will not
apply to your Award.

(b)    [You Are Determined to Have Accepted Conflicted Employment.

(i)    Generally. Notwithstanding anything to the contrary in the Plan or
otherwise, for purposes of this Award Agreement, “Conflicted Employment” means
your employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer (other than an “Accounting Firm” within the
meaning of SEC Rule 2-01(f)(2) of Regulation S-X or any successor thereto)
determined by the Committee, if, as a result of such employment, your continued
holding of any Outstanding RSUs would result in an actual or perceived conflict
of interest. Unless prohibited by applicable law or regulation, the following
will apply as soon as practicable after the Committee has received satisfactory
documentation relating to your Conflicted Employment.

(A)    Vesting. If your Employment terminates solely because you resign to
accept Conflicted Employment and you have completed at least three years of
continuous service with the Firm, your Outstanding RSUs will Vest; otherwise,
you will forfeit any Outstanding RSUs that are not Vested in accordance with
Paragraph 8(a).

(B)    Delivery. If your Employment terminates solely because you resign to
accept Conflicted Employment or if, following your termination of Employment,
you notify the Firm that you are accepting Conflicted Employment, RSU Shares
will be delivered in respect of your Outstanding Vested RSUs (including in the
form of cash as described in Paragraph 12(b)).

(ii)    You May Have to Take Other Steps to Address Conflicts of Interest. The
Committee retains the authority to exercise its rights under the Award Agreement
or the Plan (including Section 1.3.2 of the Plan) to take or require you to take
other steps it determines in its sole discretion to be necessary or appropriate
to cure an actual or perceived conflict of interest (which may include a
determination that the accelerated vesting and/or delivery described in
Paragraph 11(b)(i) will not apply because such actions are not necessary or
appropriate to cure an actual or perceived conflict of interest).]

(c)    Death. If you die, the RSU Shares underlying your Outstanding RSUs
(whether or not Vested) will be delivered to the representative of your estate
[and any Transfer Restrictions will cease to apply] as soon as practicable after
the date of death and after such documentation as may be requested by the
Committee is provided to the Committee.

 

- 6 -



--------------------------------------------------------------------------------

OTHER TERMS, CONDITIONS AND AGREEMENTS

13.    Additional Terms, Conditions and Agreements.

(a)    You Must Satisfy Applicable Tax Withholding Requirements. Delivery of RSU
Shares is conditioned on your satisfaction of any applicable withholding taxes
in accordance with Section 3.2 of the Plan, which includes the Firm deducting or
withholding amounts from any payment or distribution to you. In addition, to the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, state,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, Vesting or delivery of this Award by requiring you to choose
between remitting the amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
RSU Shares delivered to you under this Award. In no event, however, does this
Paragraph [12][13](a) give you any discretion to determine or affect the timing
of the delivery of RSU Shares or the timing of payment of tax obligations.

(b)    Firm May Deliver Cash or Other Property Instead of RSU Shares. In
accordance with Section 1.3.2(i) of the Plan, in the sole discretion of the
Committee, in lieu of all or any portion of the RSU Shares, the Firm may deliver
cash, other securities, other awards under the Plan or other property, and all
references in this Award Agreement to deliveries of RSU Shares will include such
deliveries of cash, other securities, other awards under the Plan or other
property.

(c)    Amounts May Be Rounded to Avoid Fractional Shares. RSUs that become
Vested on a Vesting Date[,] [and] RSU Shares that become deliverable on a
Delivery Date [and RSU Shares subject to Transfer Restrictions] may, in each
case, be rounded to avoid fractional Shares.

(d)    You May Be Required to Become a Party to the Shareholders’ Agreement.
Your rights to your RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees (e.g.,
employees with a similar title or position) of the Firm are required to be a
party.

(e)    Firm May Affix Legends and Place Stop Orders on Restricted RSU Shares. GS
Inc. may affix to Certificates representing RSU Shares any legend that the
Committee determines to be necessary or advisable (including to reflect any
restrictions to which you may be subject under a separate agreement). GS Inc.
may advise the transfer agent to place a stop order against any legended RSU
Shares.

(f)    You Agree to Certain Consents, Terms and Conditions. By accepting this
Award you understand and agree that:

(i)    You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 3.3.3(d) of the Plan,
including the Firm’s supplying to any third-party recordkeeper of the Plan or
other person such personal information of yours as the Committee deems advisable
to administer the Plan, and you agree to provide any additional consents that
the Committee determines to be necessary or advisable;

(ii)    You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
RSU Shares and hedging or pledging RSU Shares and equity-based compensation or
other awards (including,

 

- 7 -



--------------------------------------------------------------------------------

without limitation, the “Firmwide Policy with Respect to Personal Transactions
Involving GS Securities and GS Equity Awards” or any successor policies), and
confidential or proprietary information, and you will effect sales of RSU Shares
in accordance with such rules and procedures as may be adopted from time to time
(which may include, without limitation, restrictions relating to the timing of
sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm);

(iii)    You Are Responsible for Costs Associated with Your Award. You will be
responsible for all brokerage costs and other fees or expenses associated with
your RSUs, including those related to the sale of RSU Shares;

(iv)    You Will Be Deemed to Represent Your Compliance with All the Terms of
Your Award if You Accept Delivery of, or Sell, RSU Shares. You will be deemed to
have represented and certified that you have complied with all of the terms of
the Plan and this Award Agreement when RSU Shares are delivered to you and [you
receive payment in respect of Dividend Equivalent Rights] [when you request the
sale of RSU Shares following the release of Transfer Restrictions];

(v)    Firm May Deliver Your Award into an Escrow Account. The Firm may
establish and maintain an escrow account on such terms (which may include your
executing any documents related to, and your paying for any costs associated
with, such account) as it may deem necessary or appropriate, and the delivery of
RSU Shares [(including Shares at Risk)]or the payment of cash (including
dividends [and payments under Dividend Equivalent Rights]) or other property may
initially be made into and held in that escrow account until such time as the
Committee has received such documentation as it may have requested or until the
Committee has determined that any other conditions or restrictions on delivery
of RSU Shares, cash or other property required by this Award Agreement have been
satisfied;

(vi)    You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold RSUs [or Shares at Risk], from time to time, you may be
required to provide certifications of your compliance with all of the terms of
the Plan and this Award Agreement as described in Paragraph [8][9](c)(iv). You
understand and agree that (A) your address on file with the Firm at the time any
certification is required will be deemed to be your current address, (B) it is
your responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your RSUs [and Shares at
Risk] and subject previously delivered amounts to repayment under Paragraph
[8][9](c)(iv);

(vii)    [You Authorize the Firm to Register, in Its or Its Designee’s Name, Any
Shares at Risk and Sell, Assign or Transfer Any Forfeited Shares at Risk. You
are granting to the Firm the full power and authority to register any Shares at
Risk in its or its designee’s name and authorizing the Firm or its designee to
sell, assign or transfer any Shares at Risk if you forfeit your Shares at Risk;]

(viii)    You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee, the SIP Committee or SIP Administrators.
If you

 

- 8 -



--------------------------------------------------------------------------------

disagree with a determination made by the Committee, the SIP Committee, the SIP
Administrators, or any of their delegates or designees and you wish to appeal
such determination, you must submit a written request to the SIP Committee for
review within 180 days after the determination at issue. You must exhaust your
internal administrative remedies (i.e., submit your appeal and wait for
resolution of that appeal) before seeking to resolve a dispute through
arbitration pursuant to Paragraph [15][16] and Section 3.17 of the Plan; and

(ix)    You Agree that Covered Persons Will Not Have Liability. In addition to
and without limiting the generality of the provisions of Section 1.3.5 of the
Plan, neither the Firm nor any Covered Person will have any liability to you or
any other person for any action taken or omitted in respect of this or any other
Award.

14.    Non-transferability. Except as otherwise may be provided in this
Paragraph [13][14] or as otherwise may be provided by the Committee, the
limitations on transferability set forth in Section 3.5 of the Plan will apply
to this Award. Any purported transfer or assignment in violation of the
provisions of this Paragraph [13][14] or Section 3.5 of the Plan will be void.
The Committee may adopt procedures pursuant to which some or all recipients of
RSUs may transfer some or all of their RSUs [and/or Shares at Risk (which will
continue to be subject to Transfer Restrictions until the applicable
Transferability Date)] through a gift for no consideration to any immediate
family member, a trust or other estate planning vehicle approved by the
Committee or SIP Committee in which the recipient and/or the recipient’s
immediate family members in the aggregate have 100% of the beneficial interest.

15.    Right of Offset. Except as provided in Paragraph [17(h)][18(f)], the
obligation to deliver RSU Shares [or to make payments under Dividend Equivalent
Rights] [to pay dividends or to remove Transfer Restrictions] under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

16.    Arbitration; Choice of Forum.

(A)    BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF
THE PLAN WILL APPLY TO THIS AWARD. THESE PROVISIONS, WHICH ARE EXPRESSLY
INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG OTHER THINGS THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN OR THIS AWARD AGREEMENT WILL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE PLAN; PROVIDED THAT NOTHING HEREIN SHALL PRECLUDE YOU FROM
FILING A CHARGE WITH OR PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING
CONDUCTED BY ANY GOVERNMENTAL AUTHORITY, INCLUDING BUT NOT LIMITED TO THE SEC
AND THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION.

(b)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider class, collective or representative claims, to
order consolidation or to join different claimants or grant relief other than on
an individual basis to the individual claimant involved.

 

- 9 -



--------------------------------------------------------------------------------

(c)    Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d)    The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the Plan and this Award Agreement, and all
arbitration proceedings thereunder.

(e)    Nothing in this Award Agreement creates a substantive right to bring a
claim under U.S. Federal, state, or local employment laws.

(f)    By accepting your Award, you irrevocably appoint each General Counsel of
GS Inc., or any person whom the General Counsel of GS Inc. designates, as your
agent for service of process in connection with any suit, action or proceeding
arising out of or relating to or concerning the Plan or any Award which is not
arbitrated pursuant to the provisions of Section 3.17.1 of the Plan, who shall
promptly advise you of any such service of process.

(g)    To the fullest extent permitted by applicable law, no arbitrator will
have the authority to consider any claim as to which you have not first
exhausted your internal administrative remedies in accordance with Paragraph
[12][13](f)([vii][viii]).

17.    Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

18.    Compliance of Award Agreement and Plan with Section 409A. The provisions
of this Paragraph [17][18] apply to you only if you are a U.S. taxpayer.

(a)    This Award Agreement and the Plan provisions that apply to this Award are
intended and will be construed to comply with Section 409A (including the
requirements applicable to, or the conditions for exemption from treatment as,
409A Deferred Compensation), whether by reason of short-term deferral treatment
or other exceptions or provisions. The Committee will have full authority to
give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between the
provisions of the Plan (including Sections 1.3.2 and 2.1 thereof) and this Award
Agreement, the provisions of this Award Agreement will govern, and in the case
of any conflict or potential inconsistency between this Paragraph [17][18] and
the other provisions of this Award Agreement, this Paragraph [17][18] will
govern.

(b)    Delivery of RSU Shares will not be delayed beyond the date on which all
applicable conditions or restrictions on delivery of RSU Shares required by this
Agreement (including those specified in Paragraphs 6, [7,] 10[(a)(ii), 10](b),
11([b][c])[, 12(b)] and [12][13] and the consents and other items specified in
Section 3.3 of the Plan) are satisfied. To the extent that any portion of this
Award is intended to satisfy the requirements for short-term deferral treatment
under Section 409A, delivery for such portion will occur by the March 15
coinciding with the last day of the applicable “short-term deferral” period
described in Reg. 1.409A-1(b)(4) in order for the delivery of RSU Shares to be
within the short-term deferral exception unless, in order to permit all
applicable conditions or restrictions on delivery to be satisfied, the Committee
elects, pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted
in accordance

 

- 10 -



--------------------------------------------------------------------------------

with Section 409A, to delay delivery of RSU Shares to a later date within the
same calendar year or to such later date as may be permitted under Section 409A,
including Reg. 1.409A-3(d). For the avoidance of doubt, if the Award includes a
“series of installment payments” as described in Reg. 1.409A-2(b)(2)(iii), your
right to the series of installment payments will be treated as a right to a
series of separate payments and not as a right to a single payment.

(c)    Notwithstanding the provisions of Paragraph [12][13](b) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your RSUs will not have the effect of deferring delivery
or payment, income inclusion, or a substantial risk of forfeiture, beyond the
date on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the RSU Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including and to the extent applicable, the subsequent election
provisions of Section 409A(a)(4)(C) of the Code and Reg. 1.409A-2(b)).

(d)    Notwithstanding the timing provisions of Paragraph [11][12]([b][c]), the
delivery of RSU Shares referred to therein will be made after the date of death
and during the calendar year that includes the date of death (or on such later
date as may be permitted under Section 409A).

(e)    The timing of delivery or payment pursuant to Paragraph [11][12](a) will
occur on the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the termination of Employment occurs; provided, however,
that, if you are a “specified employee” (as defined by the Firm in accordance
with Section 409A(a)(2)(i)(B) of the Code), delivery will occur on the earlier
of the Delivery Date or (to the extent required to avoid the imposition of
additional tax under Section 409A) the date that is six months after your
termination of Employment (or, if the latter date is not during a Window Period,
the first trading day of the next Window Period). For purposes of Paragraph
[11][12](a), references in this Award Agreement to termination of Employment
mean a termination of Employment from the Firm (as defined by the Firm) which is
also a separation from service (as defined by the Firm in accordance with
Section 409A).

(f)    [Notwithstanding any provision of Paragraph 7 or Section 2.8.2 of the
Plan to the contrary, the Dividend Equivalent Rights with respect to each of
your Outstanding RSUs will be paid to you within the calendar year that includes
the date of distribution of any corresponding regular cash dividends paid by GS
Inc. in respect of a share of Common Stock the record date for which occurs on
or after the Date of Grant. The payment will be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the RSU Shares underlying such Outstanding RSUs.]

(g)    [The timing of delivery or payment referred to in Paragraph 11(b)(i) will
be the earlier of (i) the Delivery Date or (ii) a date that is within the
calendar year in which the Committee receives satisfactory documentation
relating to your Conflicted Employment, provided that such delivery or payment
will be made, and any Committee action referred to in Paragraph 11(b)(ii) will
be taken, only at such time as, and if and to the extent that it, as reasonably
determined by the Firm, would not result in the imposition of any additional tax
to you under Section 409A.]

(h)    Paragraph [14][15] and Section 3.4 of the Plan will not apply to Awards
that are 409A Deferred Compensation except to the extent permitted under
Section 409A.

 

- 11 -



--------------------------------------------------------------------------------

(i)    Delivery of RSU Shares in respect of any Award may be made, if and to the
extent elected by the Committee, later than the Delivery Date or other date or
period specified hereinabove (but, in the case of any Award that constitutes
409A Deferred Compensation, only to the extent that the later delivery is
permitted under Section 409A).

(j)    You understand and agree that you are solely responsible for the payment
of any taxes and penalties due pursuant to Section 409A, but in no event will
you be permitted to designate, directly or indirectly, the taxable year of the
delivery.

COMMITTEE AUTHORITY, AMENDMENT, CONSTRUCTION AND REGULATORY REPORTING

19.    Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply[,] [and] to limit the forfeitures and repayments that result
under Paragraphs [8 and 9] [9 and 10 and to remove Transfer Restrictions before
the applicable Transferability Date]. In addition, the Committee, in its sole
discretion, may determine whether Paragraph[s] [10(a)(ii)] [and] [10][11](b)
will apply upon a termination of Employment[ and whether a termination of
Employment constitutes an Approved Termination under Paragraph 10(c)].

20.    Amendment. The Committee reserves the right at any time to amend the
terms of this Award Agreement, and the Board may amend the Plan in any respect;
provided that, notwithstanding the foregoing and Sections 1.3.2(f), 1.3.2(h) and
3.1 of the Plan, no such amendment will materially adversely affect your rights
and obligations under this Award Agreement without your consent; and provided
further that the Committee expressly reserves its rights to amend the Award
Agreement and the Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the
Plan. A modification that impacts the tax consequences of this Award or the
timing of delivery of RSU Shares will not be an amendment that materially
adversely affects your rights and obligations under this Award Agreement. Any
amendment of this Award Agreement will be in writing.

21.    Construction, Headings. Unless the context requires otherwise, (a) words
describing the singular number include the plural and vice versa, (b) words
denoting any gender include all genders and (c) the words “include,” “includes”
and “including” will be deemed to be followed by the words “without limitation.”
The headings in this Award Agreement are for the purpose of convenience only and
are not intended to define or limit the construction of the provisions hereof.
References in this Award Agreement to any specific Plan provision will not be
construed as limiting the applicability of any other Plan provision.

22.    Providing Information to the Appropriate Authorities. In accordance with
applicable law, nothing in this Award Agreement (including the forfeiture and
repayment provisions in Paragraphs 8 and 9) or the Plan prevents you from
providing information you reasonably believe to be true to the appropriate
governmental authority, including a regulatory, judicial, administrative, or
other governmental entity; reporting possible violations of law or regulation;
making other disclosures that are protected under any applicable law or
regulation; or filing a charge or participating in any investigation or
proceeding conducted by a governmental authority.

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 13 -



--------------------------------------------------------------------------------

[MATERIAL RISK TAKER APPENDIX

This Material Risk Taker Appendix supplements Paragraph 9 and sets forth
additional events that result in forfeiture of up to all of your RSUs and Shares
at Risk and may require repayment to the Firm of up to all other amounts
previously delivered or paid to you under your Award in accordance with
Paragraph 10. As with the events described in Paragraph 9, more than one event
may apply, in no case will the occurrence of one event limit the forfeiture and
repayment obligations as a result of the occurrence of any other event and the
Firm reserves the right to (a) suspend vesting of Outstanding RSUs, delivery of
RSU Shares or release of Transfer Restrictions, (b) deliver any RSU Shares or
dividends into an escrow account in accordance with Paragraph 13(f)(v) or
(c) apply Transfer Restrictions to any RSU Shares in connection with any
investigation of whether any of the events that result in forfeiture under this
Material Risk Taker Appendix have occurred.

With respect to the events described in Paragraphs (a) through (d) of this
Appendix, the Committee will consider certain factors to determine whether and
what portion of your Award will terminate, including the reason for the “Loss
Event” (as defined below) or “Risk Event” (as defined below) and the extent to
which: (1) you participated in the Loss Event or Risk Event, (2) your
compensation for [                            ] may or may not have been
adjusted to take into account the risk associated with the Loss Event, Risk
Event, your “Serious Misconduct” (as defined below) or the Serious Misconduct of
a “Supervised Employee” (as defined below) and (3) your compensation may be
adjusted for the year in which the Loss Event, Risk Event, your Serious
Misconduct or a Supervised Employee’s Serious Misconduct is discovered.

(a)    A Loss Event Occurs Prior to Delivery. If a Loss Event occurs prior to
the delivery of RSU Shares, your rights in respect of all or a portion of your
RSUs (whether or not Vested) which are scheduled to deliver on the next Delivery
Date immediately following the date that the Loss Event is identified (or, if
not practicable, then the next following Delivery Date) will terminate, and no
RSU Shares will be delivered in respect of such RSUs.

(i)    A “Loss Event” means (A) an annual pre-tax loss at GS Inc. or (B) annual
negative revenues in one or more reporting segments as disclosed in the Firm’s
Form 10-K other than the Asset Management segment, or annual negative revenues
in the Asset Management segment of $5 billion or more, provided in either case
that you are employed in a business within such reporting segment.

(b)    A Risk Event Occurs [                            ]. If a Risk Event
occurs [                            ], (i) your rights in respect of all or a
portion of your RSUs (whether or not Vested) will terminate and no RSU Shares
will be delivered in respect of such RSUs, (ii) your rights to all or a portion
of any Shares at Risk will terminate and such Shares at Risk will be cancelled
and (iii) you will be obligated immediately upon demand therefor to pay the Firm
an amount not in excess of the greater of the Fair Market Value of the RSU
Shares (plus any dividend payments) delivered in respect of the Award (without
reduction for any amount applied to satisfy tax withholding or other
obligations) determined as of (A) the date the Risk Event occurred and (B) the
date that the repayment request is made.

(i)    A “Risk Event” means there occurs a loss of 5% or more of firmwide total
capital from a reportable operational risk event determined in accordance with
the firmwide Reporting Operational Risk Events Policy.

(c)    You Engage in Serious Misconduct [                            ]. If you
engage in Serious Misconduct during [                                ], you will
be

 

- 14 -



--------------------------------------------------------------------------------

obligated immediately upon demand therefor to pay the Firm an amount not in
excess of the greater of the Fair Market Value of the RSU Shares (plus any
dividend payments) delivered in respect of the Award (without reduction for any
amount applied to satisfy tax withholding or other obligations) determined as of
(i) the date the Serious Misconduct occurred and (ii) the date that the
repayment request is made.

(i)    “Serious Misconduct” means that you engage in conduct that the Firm
reasonably considers, in its sole discretion, to be misconduct sufficient to
justify summary termination of employment under English law.

(d)    A Supervised Employee Engages in Serious Misconduct. If the Committee
determines that it is appropriate to hold you accountable in whole or in part
for Serious Misconduct related to compliance, control or risk that occurred
during [                        ] by a Supervised Employee, your rights in
respect of all or a portion of your RSUs (whether or not Vested) will terminate
and no RSU Shares will be delivered in respect of such RSUs and your rights to
all or a portion of any Shares at Risk will terminate and such Shares at Risk
will be cancelled.

(i)    “Supervised Employee” means an individual with respect to whom the
Committee determines you had supervisory responsibility as a result of direct or
indirect reporting lines or your management responsibility for an office,
division or business.

Notwithstanding any provision in the Plan, this Award Agreement or any other
agreement or arrangement you may have with the Firm, the parties agree that to
the extent that there is any dispute arising out of or relating to the payment
required by Paragraphs (b) and (c) of this Appendix (including your refusal to
remit payment) the parties will submit to arbitration in accordance with
Paragraph 16 of this Award Agreement and Section 3.17 of the Plan as the sole
means of resolution of such dispute (including the recovery by the Firm of the
payment amount).]

 

- 15 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a)    “409A Deferred Compensation” means a “deferral of compensation” or
“deferred compensation” as those terms are defined in the regulations under
Section 409A.

(b)    [“Approved Termination” means that you are classified by the Firm as a
“program analyst” or “fixed-term employee” and you (i) successfully complete the
analyst program or fixed-term engagement, as applicable and determined by the
Firm in its sole discretion, including remaining Employed through the completion
date specified by the Firm, and (ii) terminate Employment immediately after the
completion date without any “stay-on” or other agreement or understanding to
continue Employment with the Firm. If you agree to stay with the Firm as an
employee after your analyst program or fixed-term engagement ends and then later
terminate Employment, you will not have an Approved Termination.]

(c)    “Associate With a Covered Enterprise” means that you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Covered Enterprise or (ii) associate in any capacity (including association
as an officer, employee, partner, director, consultant, agent or advisor) with
any Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of either the Committee or the SIP Committee,
(i) becoming the subject of any publicly available announcement or report of a
pending or future association with a Covered Enterprise and (ii) unpaid
associations, including an association in contemplation of future employment.
“Association With a Covered Enterprise” will have its correlative meaning.

(d)    [“Conflicted Employment” means your employment at any U.S. Federal, state
or local government, any non-U.S. government, any supranational or international
organization, any self-regulatory organization, or any agency or instrumentality
of any such government or organization, or any other employer (other than an
“Accounting Firm” within the meaning of SEC Rule 2-01(f)(2) of Regulation S-X or
any successor thereto) determined by the Committee, if, as a result of such
employment, your continued holding of any Outstanding RSUs would result in an
actual or perceived conflict of interest.]

(e)    “Covered Enterprise” means a Competitive Enterprise and any other
existing or planned business enterprise that: (i) offers, holds itself out as
offering or reasonably may be expected to offer products or services that are
the same as or similar to those offered by the Firm or that the Firm reasonably
expects to offer (“Firm Products or Services”) or (ii) engages in, holds itself
out as engaging in or reasonably may be expected to engage in any other activity
that is the same as or similar to any financial activity engaged in by the Firm
or in which the Firm reasonably expects to engage (“Firm Activities”). For the
avoidance of doubt, Firm Activities include any activity that requires the same
or similar skills as any financial activity engaged in by the Firm or in which
the Firm reasonably expects to engage, irrespective of whether any such
financial activity is in furtherance of an advisory, agency, proprietary or
fiduciary undertaking.

The enterprises covered by this definition include enterprises that offer, hold
themselves out as offering or reasonably may be expected to offer Firm Products
or Services, or engage in, hold themselves out as engaging in or reasonably may
be expected to engage in Firm Activities directly, as well as those that do so
indirectly by ownership or control (e.g., by owning, being owned by or by being
under common ownership with an enterprise that offers, holds itself out as
offering or reasonably may be expected to offer Firm Products or Services or
that engages in, holds itself out as engaging in or reasonably may be expected
to engage in Firm Activities). The definition of Covered Enterprise includes,

 

- 16 -



--------------------------------------------------------------------------------

solely by way of example, any enterprise that offers, holds itself out as
offering or reasonably may be expected to offer any product or service, or
engages in, holds itself out as engaging in or reasonably may be expected to
engage in any activity, in any case, associated with investment banking; public
or private finance; lending; financial advisory services; private investing for
anyone other than you or your family members (including, for the avoidance of
doubt, any type of proprietary investing or trading); private wealth management;
private banking; consumer or commercial cash management; consumer, digital or
commercial banking; merchant banking; asset, portfolio or hedge fund management;
insurance or reinsurance underwriting or brokerage; property management; or
securities, futures, commodities, energy, derivatives, currency or digital asset
brokerage, sales, lending, custody, clearance, settlement or trading. An
enterprise that offers, holds itself out as offering or reasonably may be
expected to offer Firm Products or Services, or engages in, holds itself out as
engaging in or reasonably may be expected to engage in Firm Activities is a
Covered Enterprise, irrespective of whether the enterprise is a customer, client
or counterparty of the Firm or is otherwise associated with the Firm and,
because the Firm is a global enterprise, irrespective of where the Covered
Enterprise is physically located.

(f)    “Failed to Consider Risk” means that you participated (or otherwise
oversaw or were responsible for, depending on the circumstances, another
individual’s participation) in the structuring or marketing of any product or
service, or participated on behalf of the Firm or any of its clients in the
purchase or sale of any security or other property, in any case without
appropriate consideration of the risk to the Firm or the broader financial
system as a whole (for example, where you have improperly analyzed such risk or
where you have failed sufficiently to raise concerns about such risk) and, as a
result of such action or omission, the Committee determines there has been, or
reasonably could be expected to be, a material adverse impact on the Firm, your
business unit or the broader financial system.

(g)    “Qualifying Termination After a Change in Control” means that the Firm
terminates your Employment other than for Cause or you terminate your Employment
for Good Reason, in each case, within 18 months following a Change in Control.

(h) “SEC” means the U.S. Securities and Exchange Commission.

(i)    “Selected Firm Personnel” means any individual who is or in the three
months preceding the conduct prohibited by Paragraph [8][9](b)[(i)] was (i) a
Firm employee or consultant with whom you personally worked while employed by
the Firm, (ii) a Firm employee or consultant who, at any time during the year
preceding the date of the termination of your Employment, worked in the same
division in which you worked or (iii) an Advisory Director, a Managing Director
or a Senior Advisor of the Firm.

(j)    [“Shares at Risk” means RSU Shares subject to Transfer Restrictions.]

 

- 17 -



--------------------------------------------------------------------------------

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the Plan.

(a)    “Account” means any brokerage account, custody account or similar
account, as approved or required by GS Inc. from time to time, into which shares
of Common Stock, cash or other property in respect of an Award are delivered.

(b)    “Award Agreement” means the written document or documents by which each
Award is evidenced, including any related Award Statement and signature card.

(c)    “Award Statement” means a written statement that reflects certain Award
terms.

(d)    “Board” means the Board of Directors of GS Inc.

(e)    “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(f)    “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(g)    “Certificate” means a stock certificate (or other appropriate document or
evidence of ownership) representing shares of Common Stock.

(h)    “Change in Control” means the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving GS
Inc. (a “Reorganization”) or sale or other disposition of all or substantially
all of GS Inc.’s assets to an entity that is not an affiliate of GS Inc. (a
“Sale”), that in each case requires the approval of GS Inc.’s shareholders under
the law of GS Inc.’s jurisdiction of organization, whether for such
Reorganization or Sale (or the issuance of securities of GS Inc. in such
Reorganization or Sale), unless immediately following such Reorganization or
Sale, either: (i) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (A) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial

 

- 18 -



--------------------------------------------------------------------------------

ownership (within the meaning of Rule 13d-3 under the Exchange Act, as such Rule
is in effect on the date of the adoption of the 1999 SIP) of 50% or more of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”) is represented by GS Inc.’s securities (the “GS
Inc. Securities”) that were outstanding immediately prior to such Reorganization
or Sale (or, if applicable, is represented by shares into which such GS Inc.
Securities were converted pursuant to such Reorganization or Sale) or (ii) at
least 50% of the members of the board of directors (or similar officials in the
case of an entity other than a corporation) of the Parent Entity (or, if there
is no Parent Entity, the Surviving Entity) following the consummation of the
Reorganization or Sale were, at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization or Sale,
individuals (the “Incumbent Directors”) who either (A) were members of the Board
on the Effective Date or (B) became directors subsequent to the Effective Date
and whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of GS Inc.’s proxy statement in which such persons are named
as nominees for director).

(i)    “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the applicable rulings and regulations thereunder.

(k)    “Committee” means the committee appointed by the Board to administer the
Plan pursuant to Section 1.3, and, to the extent the Board determines it is
appropriate for the compensation realized from Awards under the Plan to be
considered “performance based” compensation under Section 162(m) of the Code,
shall be a committee or subcommittee of the Board composed of two or more
members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under Rule
16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.

(l)    “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(m)    “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity;
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in any entity that engages in any activity or (iii) is, or
may reasonably be expected to be, owned by, or a significant interest in which
is, or may reasonably be expected to be, owned or controlled by, any entity that
engages in any activity that, in any case, competes or will compete anywhere
with any activity in which the Firm is engaged. The activities covered by this
definition include, without limitation: financial services such as investment
banking; public or private finance; lending; financial advisory services;
private investing for anyone other than the Grantee and members of the Grantee’s
family (including for the avoidance of doubt, any type of proprietary investing
or trading); private wealth management; private banking; consumer or commercial
cash management; consumer, digital or commercial banking; merchant banking;
asset, portfolio or hedge fund management; insurance or reinsurance underwriting
or brokerage; property management; or securities, futures, commodities, energy,
derivatives, currency or digital asset brokerage, sales, lending, custody,
clearance, settlement or trading.

 

- 19 -



--------------------------------------------------------------------------------

(n)    “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(o)    “Date of Grant” means the date specified in the Grantee’s Award Agreement
as the date of grant of the Award.

(p)    “Delivery Date” means each date specified in the Grantee’s Award
Agreement as a delivery date, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

(q)    “Dividend Equivalent Right” means a dividend equivalent right granted
under the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

(r)    “Effective Date” means the date this Plan is approved by the shareholders
of GS Inc. pursuant to Section 3.15 of the Plan.

(s)    “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(t)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the applicable rules and regulations thereunder.

(u)    “Extended Absence” means the Grantee’s inability to perform for six
(6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.

(v)    “Firm” means GS Inc. and its subsidiaries and affiliates.

(w)    “Good Reason” means, in connection with a termination of employment by a
Grantee following a Change in Control, (a) as determined by the Committee, a
materially adverse alteration in the Grantee’s position or in the nature or
status of the Grantee’s responsibilities from those in effect immediately prior
to the Change in Control or (b) the Firm’s requiring the Grantee’s principal
place of Employment to be located more than seventy-five (75) miles from the
location where the Grantee is principally Employed at the time of the Change in
Control (except for required travel on the Firm’s business to an extent
substantially consistent with the Grantee’s customary business travel
obligations in the ordinary course of business prior to the Change in Control).

(x)    “Grantee” means a person who receives an Award.

(y)    “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

 

- 20 -



--------------------------------------------------------------------------------

(z)    “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan, as in
effect prior to the effective date of the 2003 SIP.

(aa)    “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(bb)    [“Restricted Share” means a share of Common Stock delivered under the
Plan that is subject to Transfer Restrictions, forfeiture provisions and/or
other terms and conditions specified herein and in the Restricted Share Award
Agreement or other applicable Award Agreement. All references to Restricted
Shares include “Shares at Risk.”]

(cc)    [“Retirement” means termination of the Grantee’s Employment (other than
for Cause) on or after the Date of Grant at a time when (i) (A) the sum of the
Grantee’s age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 60 and (B) the Grantee has
completed at least 10 years of service with the Firm (as determined by the
Committee in its sole discretion) or, if earlier, (ii) (A) the Grantee has
attained age 50 and (B) the Grantee has completed at least five years of service
with the Firm (as determined by the Committee in its sole discretion).]

(dd)    “RSU” means a restricted stock unit granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

(ee)    “RSU Shares” means shares of Common Stock that underlie an RSU.

(ff)    “Section 409A” means Section 409A of the Code, including any amendments
or successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(gg)    “SIP Administrator” means each person designated by the Committee as a
“SIP Administrator” with the authority to perform day-to-day administrative
functions for the Plan.

(hh)    “SIP Committee” means the persons who have been delegated certain
authority under the Plan by the Committee.

(ii)    “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, suggesting,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

(jj)    “Transfer Restrictions” means restrictions that prohibit the sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposal (including through the use of any cash-settled instrument),
whether voluntarily or involuntarily by the Grantee, of an Award or any shares
of Common Stock, cash or other property delivered in respect of an Award.

(kk)    [“Transferability Date” means the date Transfer Restrictions on a
Restricted Share will be released. Within 30 Business Days after the applicable
Transferability Date, GS Inc. shall take, or shall cause to be taken, such steps
as may be necessary to remove the Transfer Restrictions.]

(ll)    “Vested” means, with respect to an Award, the portion of the Award that
is not subject to a condition that the Grantee remain actively employed by the
Firm in order for the Award to remain Outstanding. The fact that an Award
becomes Vested shall not mean or otherwise indicate that the

 

- 21 -



--------------------------------------------------------------------------------

Grantee has an unconditional or nonforfeitable right to such Award, and such
Award shall remain subject to such terms, conditions and forfeiture provisions
as may be provided for in the Plan or in the Award Agreement.

(mm)    “Vesting Date” means each date specified in the Grantee’s Award
Agreement as a date on which part or all of an Award becomes Vested.

(nn)    “Window Period” means a period designated by the Firm during which all
employees of the Firm are permitted to purchase or sell shares of Common Stock
(provided that, if the Grantee is a member of a designated group of employees
who are subject to different restrictions, the Window Period may be a period
designated by the Firm during which an employee of the Firm in such designated
group is permitted to purchase or sell shares of Common Stock).

 

- 22 -